Citation Nr: 1452768	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980 and from February 2003 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a sleep disorder, a cervical spine disability, and a lumbar spine disability.  The Board finds that further development is required before these claims can be adjudicated.

The Veteran filed a claim for sleep apnea, alleging that he has difficulty sleeping since he returned from a deployment in Iraq in 2004.  The RO denied the Veteran's claim, finding that the Veteran did not have a sleep apnea.  However, a November 2005 VA Pulmonary Fellow Notes shows that the Veteran was diagnosed with mild obstructive sleep apnea, which was judged to be insignificant, as well as insomnia, which the examining physician suggested could be due to an adjustment problem following his deployment.  On remand, the Veteran's should be scheduled for a VA medical examination to determine whether it is at least as likely as not that the Veteran's obstructive sleep apnea had onset during the Veteran's active service or was caused or permanently aggravated by the Veteran's active military service.  Additionally, the Veteran should be referred for a VA psychiatric evaluation to determine whether the Veteran has insomnia, an adjustment disorder, or some other acquired psychiatric disability that is causing sleep disturbances, in addition to the Veteran's obstructive sleep apnea.  If the examiner determines that the Veteran has an additional sleep disorder, he or she should opine whether it is at least as likely as not that this disorder had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

Regarding the Veteran's cervical spine disability, the RO denied the Veteran's claim because the Veteran was not diagnosed with a cervical spine disability during his active service or within one year thereof.  However, the Veteran has offered credible lay testimony that he did not have any problems with his neck until after his deployment.  He has asserted that the physical demands of his active service, including wearing Kevlar vests, carrying heavy packs, and engaging in prolonged physical activity caused or aggravated this condition.  On remand, the Veteran should be afforded a VA examination to determine the etiology of his current cervical spine disability, with due consideration given to his lay statements and the circumstances of his deployment.  

Finally, the Veteran is seeking service connection for a lumbar spine disability.  The Veteran concedes that he had a low back disability prior to his most recent period of active duty and this is confirmed by his medical records.  However, he has presented credible lay testimony that his condition worsened due to the physical demands of his deployment noted above.  On remand, the Veteran should be scheduled for a VA medical examination to determine whether it is at least as likely as not that the Veteran's low back disability increased (worsened) during his active military service and whether any such increase was due to service or the natural progression of the condition.  The Veteran's lay testimony and the circumstances of his deployment should be addressed by the examiner.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should schedule the Veteran for a VA psychiatric examination.  

The examiner is asked to identify any acquired psychiatric disability the Veteran suffers from, to include insomnia or other sleep disorder.  

For each condition diagnosed, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should schedule the Veteran for a VA examination of his cervical spine disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's cervical spine disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5. The RO should schedule the Veteran for a VA examination of his lumbar spine disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's preexisting lumbar spine disability increased at all/worsened to any degree by/during the Veteran's active military service from February 2003 to May 2004?  If it did increase, is it debatable or undebatable that it was due to the natural progression of the condition as opposed to aggravation in/by his actions and duties in service?

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

